TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-16-00064-CV



                                     F. M. F.-C., Appellant

                                                 v.

               Texas Department of Family and Protective Services, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT
     NO. D-1-FM-14-005653, HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING



                            MEMORANDUM OPINION

               F.M.F.-C. appeals from the trial court’s order terminating his parental rights to his

minor child, F.M.F.1 See Tex. Fam. Code § 161.001. Following a termination hearing, the trial court

found by clear and convincing evidence that statutory grounds for terminating F.M.F.-C.’s parental

rights existed and that termination was in the child’s best interest. See id. §§ 161.001(1)(D), (N),

(O), (2).

               On appeal, F.M.F.-C.’s court-appointed attorney has filed a motion to withdraw and

a brief concluding that the appeal is frivolous and without merit. See Anders v. California,

386 U.S. 738, 744 (1967); Taylor v. Texas Dep’t of Protective & Regulatory Servs., 160 S.W.3d 641,

646–47 (Tex. App.—Austin 2005, pet. denied) (applying Anders procedure in appeal from

termination of parental rights). The brief meets the requirements of Anders by presenting a


        1
          We refer to the father and his child by their initials only. See Tex. Fam. Code
§ 109.002(d); Tex. R. App. P. 9.8.
professional evaluation of the record demonstrating why there are no arguable grounds to be

advanced on appeal. See 386 U.S. at 744; Taylor, 160 S.W.3d at 646–47. Appellant’s counsel has

certified to this Court that he provided F.M.F.-C. with a copy of the Anders brief and motion to

withdraw as counsel and informed him of his right to examine the appellate record and to file a pro

se brief. The Department of Family and Protective Services has filed a response to the Anders brief

waiving its right to file an appellee’s brief unless F.M.F.-C. files a pro se brief. To date, F.M.F.-C.

has not filed a pro se brief.

                Upon receiving an Anders brief, we must conduct a full examination of all of the

proceedings to determine whether the appeal is wholly frivolous. Penson v. Ohio, 488 U.S. 75, 80

(1988). We have reviewed the entire record, including the Anders brief submitted on F.M.F.-C.’s

behalf, and have found nothing that would arguably support an appeal. We agree that the appeal is

frivolous and without merit. Accordingly, we affirm the trial court’s order terminating F.M.F.-C.’s

parental rights. We deny counsel’s motion to withdraw.2




        2
           See In re P.M., No. 15-0171, ___ S.W.3d ___, 2016 Tex. LEXIS 236 (Tex. Apr. 1, 2016)
(per curiam). In In re P.M., the Texas Supreme Court held that the right to counsel in suits seeking
the termination of parental rights extends to “all proceedings in [the Texas Supreme Court],
including the filing of a petition for review.” Id. at *7–8. Accordingly, counsel’s obligation to
F.M.F.-C. has not yet been discharged. See id. If F.M.F.-C., after consulting with counsel, desires
to file a petition for review, counsel should timely file with the Texas Supreme Court “a petition for
review that satisfies the standards for an Anders brief.” See id.

                                                  2
                                              _____________________________________________
                                              Melissa Goodwin, Justice

Before Justices Puryear, Goodwin, and Field

Affirmed

Filed: June 2, 2016




                                                3